Citation Nr: 0522210	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  02-10 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claim.

The veteran provided testimony at a personal hearing before 
the undersigned Veterans Law Judge in June 2005, a transcript 
of which is of record.

For the reasons stated below, the Board finds that additional 
development is necessary in the instant case.  Accordingly, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In the instant case, the Board finds that additional 
development is necessary in order to comply with the duty to 
assist.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran's service medical records reflect that his spine 
was clinically evaluated as normal on his October 1966 pre-
induction examination.  Records from November 1969 note 
treatment for low back pain, and that he was placed on light 
duty for 48 hours.  Nevertheless, no low back disorder was 
noted on his December 1969 release from active duty 
examination.  Further, on a concurrent Report of Medical 
History, he indicated that he had not experienced recurrent 
back pain.

At his June 2005 hearing, the veteran testified that he had 
no back problems prior to service, that he injured his back 
when lifting supplies during active service, that he treated 
his back pain with over-the-counter medication prior to 
seeking treatment from a medical clinician, and that he had 
had intermittent back problems of varying severity since 
service.  He acknowledged that following service he worked in 
the construction industry for a period as an electrician, but 
that he did not engage in activities such as lifting heavy 
objects like what he did to injure his back during active 
service.  Further, he testified that he had been treated in 
the 1970s for his low back by a private clinician, but that 
efforts to find his records from that period have been 
unsuccessful.  His spouse testified that she met the veteran 
2 years after his period of active duty, that he complained 
of back problems at that time, and reported he had injured 
his back while in service.

Also on file are various post-service medical records dated 
from 2000 to 2004, which show findings of a low back 
disorder, among other things.  For example, the veteran 
underwent a VA spine examination in November 2001 which 
diagnosed chronic lumbar syndrome - uncertain etiology.  X-
rays taken earlier that same month of the lumbar spine 
revealed normal alignment was maintained, as were the disc 
spaces, and there was no evidence of fracture or other acute 
injury.  Overall conclusion was normal lumbar spine.  
However, the November 2001 VA examiner noted that the claims 
folder was not available for review, and provided no opinion 
regarding the etiology of the current low back disorder.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.)

Here, the record reflects the veteran was treated during his 
active service for low back pain, he has alleged continuity 
of symptomatology since service, and the competent medical 
evidence includes findings of a current back disorder.  
Nevertheless, the record also reflects that no back disorder 
was noted on his December 1969 release from active duty 
examination, and there is no post-service medical evidence of 
record which shows a chronic low back disorder until many 
years after his separation from service.  Based on the 
foregoing, the Board finds that clarification is necessary as 
to whether the veteran's current low back disorder is 
causally related to his in-service treatment for back 
problems.  Consequently, the Board concludes that a remand is 
necessary to obtain an opinion from the clinician who 
conducted the November 2001 VA spine examination.  If this 
examiner is unavailable, the veteran should be accorded a new 
examination, with the requested opinion obtained from the new 
examiner.

Since a new examination may be necessary in the instant case, 
the veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 addresses 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the duty to assist, 
as well as the duty to notify.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his low back disorder.  After securing 
any necessary release, the RO should 
obtain those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran's claims folder should be made 
available to the examiner who conducted 
the November 2001 VA spine examination; 
the examiner must indicate that the 
claims folder was reviewed.  Following 
review of the claims folder, the examiner 
must express an opinion as to whether it 
is as likely as not (50 percent or 
greater likelihood) that the veteran's 
current low back disorder is causally 
related to active service, to include his 
treatment for back pain in November 1969.

If the examiner who conducted the 
November 2001 examination is unavailable, 
the veteran should be accorded a new 
examination with the requested opinion 
obtained from the new examiner.  The 
claims folder should be made available to 
the examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.  

If the requested opinion cannot be 
obtained without resorting to 
speculation, it should be so noted.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in May 2004, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


